70 F.3d 119
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Gregory DUANE, Plaintiff-Appellant,v.HUGHES AIRCRAFT COMPANY, Defendant-Appellee.
No. 94-56662.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 6, 1995.*Decided Nov. 9, 1995.

Before:  GOODWIN, PREGERSON, and REINHARDT, Circuit Judges.


1
MEMORANDUM**


2
Gregory Duane, who was represented by counsel in the district court, appeals pro se the district court's summary judgment for defendant Hughes Aircraft Company on his federal claims of race discrimination and on his false inducement claim brought under Cal.Lab.Code Sec. 970.  Duane also appeals the district court's dismissal with prejudice of his state law implied-contract claim.  We have jurisdiction under 28 U.S.C. Sec. 1291 and affirm.


3
After a careful review of the record, we conclude that the district court's grant of summary judgment for defendants on Duane's federal race discrimination claim and state-law false inducement claim was appropriate.  See Wallis v. J.R. Simplot Co., 26 F.3d 885, 888-90 (9th Cir.1994).


4
We also conclude that the district court did not abuse its discretion by denying Duane a second opportunity to amend his complaint to state a state-law implied-contract claim.  See Allen v. City of Beverly Hills, 911 F.2d 367, 373 (9th Cir.1990).

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Therefore, although we grant Duane's motion for leave for late filing of plaintiff's statement of reasons for oral argument, we deny both Duane's and defendant's requests for oral argument


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We deny Duane's motion to supplement the record on appeal with defendant's personnel regulations which were not part of the record before the district court.  See Kirshner v. Uniden Corp. of Am., 842 F.2d 1074, 1077 (9th Cir.1988)
We also deny the motion of the Association of Multiethnic Americans, Inc. to file an amicus curiae brief.  See Fed.R.App.P. 29.